Exhibit 10.1

 

AMENDMENT NO. 2
TO THE
2014 INCENTIVE PLAN
OF
COMMUNITY HEALTHCARE TRUST INCORPORATED

 

May 30, 2017

 

The Compensation Committee of Community Healthcare Trust Incorporated, a
Maryland corporation (the “Corporation”), does hereby approve and adopt the
following Amendment No. 2 to the Corporation’s 2014 Incentive Plan (as amended
by Amendment No. 1 to the 2014 Incentive Plan of the Corporation, the “Incentive
Plan”), effective as of the date set forth above, pursuant to the Articles of
Incorporation, as amended, of the Corporation, the Bylaws, as amended, of the
Corporation and the Maryland General Corporation Law (the “MGCL”). All
capitalized terms used herein but not otherwise defined shall have the same
meaning as provided in the Incentive Plan.

 

FIRST, the Incentive Plan is hereby amended by deleting Section 3.1 in its
entirety and replacing it with the following:

 

3.1. Number of Shares.  Subject to the following provisions of this Article 3,
the aggregate number of shares of Common Stock that may be issued pursuant to
all Awards under the Plan shall be equal to seven percent (7%) of the total
number of shares of Common Stock outstanding on December 31 of the immediately
preceding year.  The shares of Common Stock to be delivered under the Plan will
be made available from authorized but unissued shares of Common Stock or issued
shares that have been reacquired by CHCT. To the extent that an Award becomes
unrestricted or is forfeited, the shares of Common Stock covered thereby will no
longer be charged against the foregoing maximum share limitations and may again
be made subject to Awards under the Plan.  The maximum number of shares that may
be awarded in any calendar year to an Eligible Person who is subject to the Code
Section 162(m) compensation limit is one hundred and fifty thousand (150,000)
shares.

 

SECOND, the Incentive Plan is hereby amended by deleting Section 9.2 in its
entirety and replacing it with the following:

 

9.2 Termination.  The Plan shall continue until terminated by the Board in its
sole discretion or March 31, 2024. No termination of the Plan shall adversely
affect any Award theretofore granted without the consent of the Participant or
the permitted transferee of the Award.

 

THIRD, except as hereinabove amended, the Corporation’s Incentive Plan is to
continue in full force and effect.

 

--------------------------------------------------------------------------------